Name: Regulation (EEC) No 486/73 of the Commission of 13 February 1973 amending Regulation (EEC) No 1004/71 on the fixing of levies on unrefined olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU finance
 Date Published: nan

 Avis juridique important|31973R0486Regulation (EEC) No 486/73 of the Commission of 13 February 1973 amending Regulation (EEC) No 1004/71 on the fixing of levies on unrefined olive oil Official Journal L 048 , 21/02/1973 P. 0010 - 0010 Finnish special edition: Chapter 3 Volume 5 P. 0096 Greek special edition: Chapter 03 Volume 9 P. 0045 Swedish special edition: Chapter 3 Volume 5 P. 0096 REGULATION (EEC) No 486/73 OF THE COMMISSION of 13 February 1973 amending Regulation (EEC) No 1004/71 on the fixing of levies on unrefined olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 136/66/EEC (1) of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 1547/72 (2), and in particular Article 13 (4) thereof; Having regard to Council Regulation No 162/66/EEC (3) of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Articles 3 (4) and 9 thereof; Whereas Commission Regulation (EEC) No 1004/71 (4) of 14 May 1971 on the fixing of levies on unrefined olive oil provides inter alia that import levies shall be fixed as often as this proves to be necessary for the stability of the Community market and in such a way as to ensure that they can be applied at least once a week; Whereas if export levies are applied it is not necessary to fix the import levies at the intervals as aforesaid ; whereas in this case no import levies should be fixed for such time as the export levies are applicable; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats; HAS ADOPTED THIS REGULATION: Article 1 Article 8 (1) of Regulation (EEC) No 1004/71 is replaced by the following: "1. The levies referred to in Article 13 of Regulation No 136/66/EEC and in Article 3 of Regulation No 162/66/EEC shall be fixed as often as this proves to be necessary for the stability of the Community market and in such a way as to ensure that they can be applied at least once a week. However, where export levies as provided for in Article 18 of Regulation No 136/66/EEC are applied, as long as these are in force, the levies referred to in the preceding subparagraph need not be fixed at the intervals stated." Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 165, 21.7.1972, p. 1. (3)OJ No 197, 29.10.1966, p. 3393/66. (4)OJ No L 109, 15.5.1971, p. 17.